—Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered May 22, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations.
The court’s summary denial of defendant’s suppression motion was proper. Since the felony complaint alleged that the police had observed defendant making a drug sale immediately prior to his arrest, his conclusory allegation that he had not been involved in any criminal activity did not raise a factual issue warranting a hearing (see, People v Mendoza, 82 NY2d 415, 428-429). Concur — Ellerin, P. J., Nardelli, Mazzarelli, Rubin and Saxe, JJ.